     Case 3:20-cv-00409 Document 85 Filed 05/21/21 Page 1 of 5 PageID #: 270




                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                         HUNTINGTON DIVISION


CHARLES EDWARD MURPHY,

             Plaintiff,

v.                                                     Case No. 3:20-cv-00409

CORPORAL AKERS, et al.,

             Defendants.


               PROPOSED FINDINGS AND RECOMMENDATION

       This matter is assigned to the Honorable Robert C. Chambers, United States

District Judge, and it is referred to the undersigned United States Magistrate Judge for

submission of proposed findings and a recommendation for disposition, pursuant to 28

U.S.C. § 636(b)(1)(B). Pending before the court is Plaintiff’s Letter-Form Motion for

Entry of Default Judgment Against Ashley Vallandingham (ECF No. 62).

                              PROCEDURAL HISTORY

       On October 28, 2020, Plaintiff was granted leave to file an Amended Complaint

(ECF No. 42), which specifically identified several additional defendants, including

Ashley Vallandingham (“Vallandingham”), a nurse at the Western Regional Jail. Against

Vallandingham, Plaintiff alleges a claim of deliberate indifference to Plaintiff’s serious

medical needs grounded in her medical “clearance” of him prior to being

“decontaminated” after being pepper sprayed and placed in a restraint chair. According

to the docket sheet, on December 3, 2020, Vallandingham was served with process by the

United States Marshals Service.     Accordingly, her responsive pleading was due on

December 24, 2020. However, Vallandingham failed to timely file a responsive pleading.
    Case 3:20-cv-00409 Document 85 Filed 05/21/21 Page 2 of 5 PageID #: 271




       Thus, on January 4, 2021, Plaintiff filed the instant Letter-Form Motion for Entry

of Default Judgment Against Ashley Vallandingham (ECF No. 62). That same day,

Vallandingham, by counsel, filed a response to the default motion (ECF No. 65) and a

Motion to Dismiss (ECF No. 63) and Memorandum of Law in support thereof (ECF No.

64). In the response to the default motion, Vallandingham’s counsel acknowledges that

she mis-calendared the deadline for Vallandingham’s responsive pleading. (ECF No. 65

at 1). Thus, she contends that the failure to timely file a responsive pleading was not

intentional and, with the concurrent filing of Vallandingham’s motion to dismiss on

January 4, 2021, Plaintiff suffered no prejudice from the brief delay. (Id. at 2). Plaintiff

did not file a reply brief. The matter is ripe for resolution.

                                        ANALYSIS

       Rule 55(a) requires that default be entered by the Clerk when “a party against

whom a judgment for affirmative relief is sought” has “failed to plead or otherwise defend

and that failure is shown by affidavit or otherwise . . . .”       Fed. R. Civ. P. 55(a).

Furthermore, “Rule [55(b)] of the Federal Rules of Civil Procedure authorizes the entry

of a default judgment when a defendant fails ‘to plead or otherwise defend’ in accordance

with the Rules.” United States v. Moradi, 673 F.2d 725, 727 (4th Cir. 1982); see also Fed.

R. Civ. P. 55(b). However, prior to entry of a default judgment, a court may, in its

discretion, and “for good cause shown,” set aside the entry of default. See Payne v. Brake,

439 F.3d 198, 204-05 (4th Cir. 2006) (citing Consolidated Masonry & Fireproofing, Inc.

v. Wagman Const. Corp., 383 F.2d 249, 251 (4th Cir. 1967)).

       Default has not yet been entered against Vallandingham, and she cured her default

by filing her motion to dismiss prior to such entry. Moreover, default judgments are not
                                              2
    Case 3:20-cv-00409 Document 85 Filed 05/21/21 Page 3 of 5 PageID #: 272




favored, and “[g]enerally a default should be set aside where the moving party acts with

reasonable promptness and alleges a meritorious defense.” Rasmussen v. American Nat’l

Red Cross, 155 F.R.D. 549, 551 (S.D.W. Va. 1994) (quoting Moradi, 673 F.2d at 727).

        The United States Court of Appeals for the Fourth Circuit has established a six-

factor analysis to determine whether good cause exists to set aside an entry of default.

Those six factors consist of the following:

        (1) whether the defaulting party has a meritorious defense; (2) whether the
        defaulting party acts with reasonable promptness; (3) the personal
        responsibility of the defaulting party; (4) the prejudice to the non-defaulting
        party; (5) whether there is a history of dilatory action; and (6) the
        availability of sanctions less drastic.

See Moradi, 673 F.2d at 728. The Court has suggested that the reasonable promptness

and meritorious defense factors hold the most weight and, generally, the entry of default

should be set aside when those factors, alone, are met.                    Consolidated Masonry &

Fireproofing, Inc., 383 F.2d at 251. “Even if a defense is tenuous, [] the meritorious

defense factor should weigh in favor of granting a motion to set aside entry of default.”

Hanson & Morgan Livestock, Inc. v. B4 Cattle Co., No. 5:07-cv-00330, 2007 WL

4305606, * (S.D.W. Va. Dec. 7, 2007) (quoting Tolson v. Hodge, 411 F.2d 123, 130 (4th

Cir. 1969)). Thus, “any doubts about whether relief should be granted should be resolved

in favor of setting aside the default so that the case may be heard on the merits.” Tolson,

411 F.2d at 130.

        Vallandingham has filed a motion to dismiss suggesting that she has a meritorious

defense to Plaintiff’s claims. 1 Given the fact that this case is still in its early stages, the



1This motion to dismiss is also ripe for resolution, but will be addressed in a separate Proposed Findings
and Recommendation.
                                                      3
    Case 3:20-cv-00409 Document 85 Filed 05/21/21 Page 4 of 5 PageID #: 273




parties have suffered no prejudice to their positions at this point in the proceedings.

Therefore, upon consideration of the Moradi factors discussed above, the undersigned

proposes that the presiding District Judge FIND that a default judgment is not warranted

herein. Presently, Plaintiff has simply not demonstrated that he is entitled to a default or

summary judgment on his claims against Vallandingham. This matter is best left for

resolution on the merits.

                                RECOMMENDATION

       For the reasons stated herein, it is respectfully RECOMMENDED that the

presiding District Judge DENY Plaintiff’s Letter-Form Motion for Entry of Default

Judgment Against Ashley Vallandingham (ECF No. 62).

       The parties are notified that this Proposed Findings and Recommendation is

hereby FILED, and a copy will be submitted to the Honorable Robert C. Chambers,

United States District Judge. Pursuant to the provisions of Title 28, United States Code,

Section 636(b)(1)(B), and Rules 6(d) and 72(b), Federal Rules of Civil Procedure, the

plaintiff shall have fourteen days (filing of objections) and three days (mailing) from the

date of filing this Proposed Findings and Recommendation within which to file with the

Clerk of this Court, specific written objections, identifying the portions of the Proposed

Findings and Recommendation to which objection is made, and the basis of such

objection. Extension of this time period may be granted by the presiding District Judge

for good cause shown.

       Failure to file written objections as set forth above shall constitute a waiver of de

novo review by the District Court and a waiver of appellate review by the Circuit Court of

Appeals. Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989); Thomas v. Arn, 474 U.S.
                                             4
    Case 3:20-cv-00409 Document 85 Filed 05/21/21 Page 5 of 5 PageID #: 274




140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce,

727 F.2d 91 (4th Cir. 1984). Copies of such objections shall be provided to the opposing

parties and to Judge Chambers.

       The Clerk is directed to file this Proposed Findings and Recommendation, to mail

a copy of the same to the plaintiff and to transmit a copy to counsel of record.




May 21, 2021




                                             5
